No opinion. Judgment of the county court reversing a justice’s judgment affirmed, with costs. Held, (1) that the justice’s court committed an error in refusing to strike out the evidence relating to the plaintiff's personal services, as the plaintiff was not entitled to recover for his personal services in the absence of an agreement on the part of the district; (2) the weight of the evidence is to the effect that plaintiff’s bill, when presented to the school meeting, was rejected by the meeting. ■